Exhibit 10.1
 
MEETME, INC.
2012 MANAGEMENT BONUS PLAN
 

 
I. 
PURPOSES OF THE PLAN



The MeetMe, Inc. (the “Company”) Management Bonus Plan (the “Plan”) is
established to promote the interests of the Company by creating an incentive
program to (i) attract and retain key employees who will strive for excellence,
and (ii) motivate those individuals to set and achieve above-average objectives
by providing them with rewards for contributions to the financial performance of
the Company.



 
II. 
ADMINISTRATION OF THE PLAN



2.01           The Plan is hereby adopted by the Compensation Committee of the
Board of Directors of the Company (the “Committee”).


2.02           The Committee shall administer the Plan.  Accordingly, the
Committee shall have full power and discretionary authority to interpret and
administer the Plan, to make all determinations, including all participation and
bonus determinations, and to prescribe, amend and rescind any rules, forms or
procedures as the Committee deems necessary or appropriate and to make any other
determinations and take such other actions as the Committee deems necessary or
advisable in carrying out its duties under the Plan.  Any action required of the
Committee under the Plan shall be made in the Committee’s sole discretion and
not in a fiduciary capacity.  All decisions and determinations by the Committee
shall be final, conclusive and binding on the Company, the participants, and any
other persons having or claiming an interest hereunder.  All bonuses shall be
awarded conditional upon the participant’s acknowledgement, by continuing in
employment with the Employer, that all decisions and determinations of the
Committee shall be final and binding on the participant, his or her
beneficiaries and any other person having or claiming an interest in such bonus.



 
III. 
DETERMINATION OF PARTICIPANTS



3.01           The Committee shall determine participation in the
Plan.  Employees who are newly hired or who are promoted or transferred into a
position eligible to participate during a Plan Year may be eligible to receive a
prorated bonus award calculated in whole months based on the relative time spent
in the eligible position during such Plan Year, as the Committee determines in
its sole discretion.  If a participant is transferred into a position that is
not eligible to participate, the participant may be eligible to receive a
prorated award calculated in whole months based on the relative time spent in
the eligible position during the Plan Year, as the Committee determines in its
sole discretion.  Any eligible employee who is on a leave of absence during a
Plan Year or whose employment terminates and is then re-hired in the same Plan
Year may be eligible to receive a prorated award calculated in whole months
based on the relative time spent in the eligible position during said Plan Year,
as the Committee determines in its sole discretion.  Except as provided below, a
participant must be employed by the Company on the last day of the Plan Year for
which the bonus is earned in order to receive a bonus for said Plan Year.  If a
participant’s employment terminates on account of death or disability, the
Committee may determine in its sole discretion that a pro rata portion of the
participant’s award for the Plan Year will be paid, based on actual achievement
of the performance goals; provided that any portion of the bonus based on the
achievement of individual performance goals shall be deemed to be earned at
100%.  Any prorated bonus paid in accordance with this Section 3.01 shall be
paid as described in Section 5.02.
 
 
 

--------------------------------------------------------------------------------

 


3.02           For purposes of the Plan:


A.           An individual shall be considered an eligible employee for so long
as such individual remains employed by the Company or one or more subsidiary
corporations.


B.           A subsidiary of the Company means any corporation or partnership,
at least 20% of the outstanding voting stock, voting power or partnership
interest of which is owned, directly or indirectly, by the Company.



 
IV. 
BONUS AWARDS



4.01           The Committee shall determine and make awards based on each
calendar year (each, a “Plan Year”).


4.02           The individual bonus awards payable to the participants in any
Plan for the Plan Year shall be based criteria that the Committee specifies for
such Plan Year.  Generally, it is anticipated that such criteria shall include
(i) the Company’s achievement of specified Revenue (defined below) goals
determined by the Committee in its sole discretion, (ii) the Company’s
achievement of specified Adjusted EBITDA (defined below) goals determined by the
Committee in its sole discretion, (iii) the Company’s achievement of budgetary
targets determined by the Committee in its sole discretion, and (iv) the
achievement of specified individual pre-established goals for each
participant.  The Committee shall determine the amounts and relative weighting
of said goals in its sole discretion.  In determining whether the Company has
achieved the Revenue and Adjusted EBITDA goals, Adjusted EBITDA will be
determined consistent with the Company’s historical methodology for calculating
Adjusted EBITDA for financial reporting purposes; provided, however:


A.           For purposes of the Plan, “Revenue” shall mean shall mean the total
dollar amount of revenue generated by the Company for products sold or services
provided during the Plan Year, as determined by the Committee in its sole
discretion, and shall be calculated excluding revenue from companies or
operations acquired during said Plan Year.
 
 
 

--------------------------------------------------------------------------------

 


B.           For purposes of the Plan, Adjusted EBITDA shall mean earnings (or
loss) before interest, taxes, depreciation and amortization before restructuring
expenses, merger related expenses, stock based compensation expenses and any
other expenses associated with the relocation of the Company’s headquarters or
the cost associated shutting down any segment operations.  In determining
whether the Company has achieved an Adjusted EBITDA target, any bonus amounts
which accrue under this Plan at that particular target level shall be included
as an expense in computing Adjusted EBITDA; all costs related to M&A during the
year, as well as revenue and Adjusted EBITDA from acquired entities, shall be
excluded from Adjusted EBITDA; and, all items of gain, loss or expense for such
fiscal year determined to be extraordinary or unusual in nature or infrequent in
occurrence, or related to the disposal of a segment of a business, shall be
excluded from Adjusted EBITDA.


C.           In the event the Company acquires other companies or businesses
during a Plan Year, the Committee shall exclude the costs or incremental Revenue
and Adjusted EBITDA from the goal and the calculation of goal
achievement.  While the bonuses may be paid if the Company achieves the Adjusted
EBITDA targets, the Committee may use its discretion to award bonuses based on
criteria other than the Adjusted EBITDA targets if the Committee determines it
to be appropriate based on performance and other facts and circumstances, with
the goal being to reward performance based upon the Company’s objectives.


The Committee may use its discretion to determine the degree of individual goal
achievement considering such things as the timeliness, the importance of the
goal, and the quality of achievement.  Individual goals need not be scored in a
binary fashion and degrees of partial or over-achievement may be recorded.


4.03           The bonuses shall be based on a target percentage of each
individual’s base salary for each Plan Year and approved by the Committee in its
sole discretion.  In the event the Company achieves Revenue and/or Adjusted
EBITDA that is in between specified Revenue and/or Adjusted EBITDA goals, the
Committee may use its discretion to provide an individual an additional bonus,
pro rata or otherwise, based on the Company’s achievement.  The amount actually
paid to a participant hereunder may be more or less than the target bonus
amount, depending on the extent to which the performance goals are satisfied.



 
V. 
APPROVAL AND PAYMENT OF BONUS AWARDS



5.01           At the end of each Plan Year, the Committee shall determine, in
its sole discretion, the amount of each participant’s bonus, if any, based on
the achievement of the Company and individual performance goals.  The Committee
shall have sole discretion to determine whether and to what extent the
performance goals have been met.  The Committee may adjust the performance
results and bonus amounts for extraordinary items or other events, as the
Committee deems appropriate in its sole discretion.


5.02           The Committee shall have the discretion to determine to pay part,
or all, of any bonus in cash or as an “Award” under the Company’s 2012 Omnibus
Incentive Plan as amended or replaced from time to time (the “2012 Incentive
Plan”).  The Committee shall make all Awards hereunder, if any, according to the
terms of the 2012 Incentive Plan.
 
 
 

--------------------------------------------------------------------------------

 


5.03           Bonuses under the Plan, if any, shall be paid between January 1
and March 14, 2013.  All payments under the Plan shall be subject to the
Company’s collection of all applicable federal, state and local income and
employment withholding taxes.



 
VI. 
GENERAL PROVISIONS



6.01           The Plan shall become effective when adopted by the
Committee.  The Committee may, in its sole discretion, at any time amend,
suspend or terminate the Plan, including amendments that adversely affect rights
and interests of Plan participants.  Amounts payable under the Plan are not
contractual and the Committee, in its sole discretion, may determine not to pay
bonuses under the Plan for any and all reasons, including but not limited to its
discretion, a determination that amounts were not earned, that the Company
cannot afford to pay earned amounts, or that payment of bonuses would be viewed
negatively by shareholders.


6.02           Unless the Company determines otherwise, no amounts awarded or
accrued under this Plan shall actually be funded, set aside or otherwise
segregated prior to payment.  The obligation to pay the bonuses awarded
hereunder shall at all times be an unfunded and unsecured obligation of the
Company.  Plan participants shall have the status of general creditors and shall
look solely to the general assets of the Company for the payment of their bonus
awards.


6.03           No Plan participant shall have the right to alienate, pledge or
encumber his/her interest in this Plan, and such interest shall not (to the
extent permitted by law) be subject in any way to the claims of the employee’s
creditors or to attachment, execution or other process of law.


6.04           Neither the action of the Company in establishing the Plan, nor
any action taken under the Plan by the Committee, nor any provision of the Plan,
shall be construed so as to grant any person the right to remain in the employ
of the Company or its subsidiaries for any period of specific duration.  Rather,
each employee will be employed “at-will,” which means that either such employee
or the Company may terminate the employment relationship at any time for any
reason, with or without cause, subject in each case to any employment agreement
between such person and the Company.


6.05           This Plan does not supersede, but is supplemental to, any
provisions of any employment agreement to which any of the employees eligible
under this Plan may be party.
 
6.06.           The Plan is intended to comply with the short-term deferral rule
set forth in the regulations under section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”), in order to avoid application of Section 409A
to the Plan.  If and to the extent that any payment under this Plan is deemed to
be deferred compensation subject to the requirements of Section 409A, this Plan
shall be administered so that such payments are made in accordance with the
requirements of Section 409A.
 
6.07           The Plan shall be construed and governed in accordance with the
laws of the Commonwealth of Pennsylvania.